



Exhibit 10.4
 
CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (the “Agreement”) is made and entered into as
of December 3, 2018 by and between Hill-Rom Holdings, Inc., an Indiana
corporation (the “Company”), and Barbara Bodem (the “Executive”).
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster continuous employment by the Company and its subsidiaries
of their key management personnel;
WHEREAS, the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company has recommended, and the
Board has approved, that the Company enter into change in control agreements
with key executives of the Company and its subsidiaries who are from time to
time designated by the management of the Company and approved by the Committee;
WHEREAS, the Board believes it is in the best interests of the Company and its
shareholders that Executive continue in employment with the Company in the event
of any proposed Change in Control and be in a position to provide assessment and
advice to the Board regarding any proposed Change in Control without concern
that Executive might be unduly distracted by the personal uncertainties and
risks created by any proposed Change in Control; and
WHEREAS, certain capitalized terms used in this Agreement are defined in Section
6 below.
NOW, THEREFORE, the Company and Executive (collectively referred to as the
“Parties”) agree as follows:
1.Termination following a Change in Control. After the occurrence of a Change in
Control, the Company will provide or cause to be provided to Executive the
rights and benefits described in Section 2 hereof in the event that Executive’s
employment with the Company and its subsidiaries is terminated:


(a)by the Company for any reason other than on account of Executive’s death,
permanent disability, retirement or for Cause at any time prior to the second
anniversary of a Change in Control; or


(b)by Executive for Good Reason at any time prior to the second anniversary of a
Change in Control.


Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company, without Cause, prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by Executive that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control which subsequently occurs
within three (3) months of such termination, then for purposes of this Agreement
a Change in Control shall be deemed to have occurred on the day immediately
prior to such termination of employment and all references in Section 2 to
payments within a specified period as allowed by law following such termination
shall instead be references to the specified period following the Change in
Control.





--------------------------------------------------------------------------------





The rights and benefits described in Section 2 hereof shall be in lieu of any
severance payments otherwise payable to Executive under any employment agreement
or severance plan or program of the Company or any of its subsidiaries but shall
not otherwise affect Executive’s rights to compensation or benefits under the
Company’s compensation and benefit programs except to the extent expressly
provided herein.
2.Rights and Benefits Upon Termination.


In the event of the termination of Executive’s employment under any of the
circumstances set forth in Section 1 hereof (“Termination”), the Company shall
provide or cause to be provided to Executive the following rights and benefits,
which, with the exception of Section 2(d) below, will only be provided if
Executive executes and delivers to the Company within twenty one (21) days of
the Termination a separation and release agreement in the form attached hereto
as Exhibit A (“Release”) and such Release has not been revoked:
(a)a lump sum payment in cash in the amount of two (2) times the sum of (i)
Executive’s Annual Base Salary plus (ii) Executive’s Target Bonus, payable on
the next regularly scheduled payroll following the earlier to occur of fifteen
(15) days from the Company’s receipt of an executed Release or the expiration of
sixty (60) days after Executive’s Termination; provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then any benefits
not subject to clause (i) shall only begin on the next regularly scheduled
payroll following the expiration of sixty (60) days after the Executive’s
Termination;


(b)for the twenty-four (24) months following Termination, continued health and
medical insurance coverage for Executive and Executive’s dependents
substantially comparable (with regard to both benefits and employee
contributions) to the coverage provided by the Company immediately prior to the
Change in Control for active employees of equivalent rank. From the end of such
twenty-four (24) month period until Executive attains Social Security retirement
age, Executive shall have the right to purchase (pursuant to Part 6 of Subtitle
B of title I of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”) rates applicable to such coverage) continued coverage for himself and
Executive’s dependents under one or more plans maintained by the Company for its
active employees, to the extent Executive would have been eligible to purchase
continued coverage under the plan in effect immediately prior to the Change in
Control had Executive’s employment terminated twenty-four (24) months following
Termination. The payment of any health or medical claims for the health and
medical coverage provided in this subsection (b) shall be made to the Executive
as soon as administratively practicable after the Executive has provided the
appropriate claim documentation, but in no event shall the payment for any such
health or medical claim be paid later than the last day of the calendar year
following the calendar year in which the expense was incurred. Notwithstanding
anything herein to the contrary, to the extent required by Section 409A: (1) the
amount of medical claims eligible for reimbursement or to be provided as an
in-kind benefit under this Agreement during a calendar year may not affect the
medical claims eligible for reimbursement or to be provided as an in-kind
benefit in any other calendar year, and (2) the right to reimbursement or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit;


(c)continuation for Executive, for a period of two (2) years following
Termination, of the group term life insurance program provided for Executive
immediately prior to the Change in Control. The payment of any claim for death
benefits provided under this subsection 2(c) shall be paid in accordance with
the appropriate program, provided, however that if the death benefit is subject
to Section 409A, then the death benefit shall be paid, as determined by the
Company in its complete and absolute discretion, no





--------------------------------------------------------------------------------





later than the later to occur of (i) the last day of calendar year in which the
death of the Executive occurs or (ii) the ninetieth (90th) day following the
Executive’s death;


(d)a lump sum payment in cash, payable within thirty (30) days after
Termination, equal to all accrued and unpaid vacation, paid time off,
reimbursable business expenses, and similar miscellaneous benefits as of the
Termination;


(e)a lump sum payment in cash equal to the amount of the Short-Term Incentive
Compensation which would be payable to Executive based on the Executive’s
performance level during the fiscal year of Executive’s Termination, as
determined by the Board after the completion of the fiscal year, with such
amount prorated based on the number of days that elapse between the start of
such fiscal year and the date of termination of Executive’s employment, payable
after determination of the performance level following the end of the applicable
fiscal year, but in no event later than March 15 of the calendar year following
the calendar year in which the performance period ended; and


(f)any equity awards between the Parties shall be governed exclusively by the
terms of the applicable agreements or plan documents and shall pay in connection
with the Termination as provided therein.


3.Payment Adjustment Due to Excise Tax.


In the event that any payment or benefits received or to be received by
Executive pursuant to Section 2 of this Agreement would, but for this Section 3,
be subject to the excise tax imposed by Internal Revenue Code Section 4999, or
any comparable successor provisions, then such payment shall be either: (a)
provided to Executive in full, or (b) provided to Executive as to such lesser
extent which would result in no portion of such payment being subject to such
excise tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, such
excise tax, and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of the payment, notwithstanding
that all or some portion of such payment may be taxable under such excise tax.
To the extent such payment needs to be reduced pursuant to the preceding
sentence, reductions shall come from taxable amounts before non-taxable amounts
and beginning with the payments otherwise scheduled to occur soonest. Executive
agrees to cooperate fully with the Company to determine the benefits applicable
under this Section 3.
4.Section 409A Acknowledgement.


(a)Executive acknowledges that Executive has been advised of Section 409A, which
has significantly changed the taxation of nonqualified deferred compensation
plans and arrangements. Under proposed and final regulations as of the date of
this Agreement, Executive has been advised that Executive’s severance pay and
other Termination benefits may be treated by the Internal Revenue Service as
“nonqualified deferred compensation,” subject to Section 409A. In that event,
several provisions in Section 409A may affect Executive’s receipt of severance
compensation, including the timing thereof.


(b)These include, but are not limited to, a provision which requires that
distributions to “specified employees” (as defined in Section 409A) on account
of separation from service may not be made earlier than six (6) months after the
effective date of separation. If applicable, failure to comply with Section 409A
can lead to immediate taxation of such deferrals, with interest calculated at a
penalty rate and a 20% excise tax. As a result of the requirements imposed by
the American Jobs Creation Act of 2004, Executive agrees that if Executive is a
“specified employee” within the meaning of that term under Section 409A(a)





--------------------------------------------------------------------------------





(2)(B), then with regard to any payment that is considered non-qualified
deferred compensation under Section 409A payable on account of a “separation
from service,” and with regard to which an exemption from such section does not
apply, such payment or benefit shall be made or provided at the date which is
the earlier of (A) the expiration of the six (6)-month period measured from the
date of such “separation from service” of the Executive, and (B) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 4(b) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.


(c)Executive acknowledges that, notwithstanding anything contained herein to the
contrary, both Parties shall each be independently responsible for accessing
their own risks and liabilities under Section 409A that may be associated with
any payment made under the terms of this Agreement which may be deemed to
trigger Section 409A. To the extent applicable, Executive understands and agrees
that Executive shall have the responsibility for, and Executive agrees to pay,
any and all appropriate income tax or other tax obligations for which Executive
is individually responsible and/or related to receipt of any benefits provided
in this Agreement. Executive agrees to fully indemnify and hold the Company
harmless for any taxes, penalties, interest, cost or attorneys’ fee assessed
against or incurred by the Company on account of such benefits having been
provided to Executive or based on any alleged failure to withhold taxes or
satisfy any claimed obligation. Executive understands and acknowledges that
neither the Company, nor any of its employees, attorneys, or other
representatives has provided or will provide Executive with any legal or
financial advice concerning taxes or any other matter, and that Executive has
not relied on any such advice in deciding whether to enter into this Agreement.


(d)Notwithstanding any provision of this Agreement to the contrary, to the
extent that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A or any regulations or
Treasury guidance promulgated thereunder, such payments shall be made no earlier
than at such times allowed under Section 409A. If any provision of this
Agreement (or of any award of compensation) would cause Executive to incur any
additional tax or interest under Section 409A or any regulations or Treasury
guidance promulgated thereunder, the Company or its successor may reform such
provision; provided that it will (a) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A and (b) notify and consult with Executive
regarding such amendments or modifications prior to the effective date of any
such change.


(e)Each amount to be paid or benefit to be provided to Executive pursuant to
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A. To the extent required to avoid an accelerated or additional
tax under Section 409A, amounts reimbursable to Executive under this Agreement
shall be paid to Executive on or before the last day of the year following the
year in which the expense was incurred, the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not effect amounts reimbursable or provided in any subsequent year, and the
right to reimbursement (and in-kind benefits provided to Executive) under this
Agreement shall not be subject to liquidation or exchange for another benefit.


(f)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided in any other taxable year, and (iii) such payments shall





--------------------------------------------------------------------------------





be made on or before the last day of Executive’s taxable year following the
taxable year in which the expense occurred.


5.Definitions. As used in this Agreement, the following terms shall have the
following meanings:


(a)
“Annual Base Salary” means the annualized amount of Executive’s rate of base
salary in effect immediately before the Change in Control or immediately before
the date of Termination, whichever is greater.



(b)
“Cause” shall have the same meaning set forth in any current employment
agreement that the Executive has with the Company or any of its subsidiaries.



(c)
A “Change in Control” shall be deemed to occur on:



(i)
the date that any person, corporation, partnership, syndicate, trust, estate or
other group acting with a view to the acquisition, holding or disposition of
securities of the Company, becomes, directly or indirectly, the beneficial
owner, as defined in Rule 13d-3 under the Securities Exchange Act of 1934
(“Beneficial Owner”), of securities of the Company representing 35% or more of
the voting power of all securities of the Company having the right under
ordinary circumstances to vote at an election of the Board (“Voting
Securities”), other than by reason of (A) the acquisition of securities of the
Company by the Company or any of its Subsidiaries or any employee benefit plan
of the Company or any of its Subsidiaries, (B) the acquisition of Company
securities directly from the Company, or (C) the acquisition of Company
securities by one or more members of the Hillenbrand Family (which term shall
mean descendants of John A. Hillenbrand and their spouses, trusts primarily for
their benefit or entities controlled by them);



(ii)
the consummation of a merger or consolidation of the Company with another
corporation unless:



(A)the shareholders of the Company, immediately prior to the merger or
consolidation, beneficially own, immediately after the merger or consolidation,
shares entitling such shareholders to 50% or more of the voting power of all
securities of the corporation surviving the merger or consolidation having the
right under ordinary circumstances to vote at an election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of Voting Securities of the Company;


(B)no person, corporation, partnership, syndicate, trust, estate or other group
beneficially owns, directly or indirectly, 35% or more of the voting power of
the outstanding voting securities of the corporation resulting from such merger
or consolidation except to the extent that such ownership existed prior to such
merger or consolidation; and


(C)the members of the Company’s Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a





--------------------------------------------------------------------------------





majority of the board of directors of the corporation issuing cash or securities
in the merger;


(iii)
the date on which a majority of the members of the Board consist of persons
other than current directors (which term shall mean any member of the Board on
the date hereof and any member whose nomination or election has been approved by
a majority of current directors then on the Board);



(iv)
the consummation of a sale or other disposition of all or substantially all of
the assets of the Company; or



(v)
the date of approval by the shareholders of the Company of a plan of complete
liquidation of the Company.



Notwithstanding the foregoing, for benefits payable upon or in relation to a
Change in Control which are not otherwise exempt from Section 409A, any of the
events listed above must be a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company as described in Section 409A and any regulations or other applicable
guidance promulgated thereunder.
(d)
“Code” means the Internal Revenue Code of 1986, as amended.



(e)
“Good Reason” means the occurrence, without Executive’s consent, of any of the
following acts by the Company, or failures by the Company to act (each a “Good
Reason Condition”), provided Executive provides written notice to the Company of
the occurrence of the Good Reason Condition within ninety (90) business days
after the Executive has knowledge of it; the Company fails to notify Executive
of the Company’s intended method of correction within thirty (30) business days
after the Company receives Executive’s notice, or the Company fails to correct
the Good Reason Condition within thirty (30) business days after such Executive
notice; and the Executive resigns within sixty (60) business days after the end
of the 30-business-day period after Executive’s notice:



(i)
a material diminution in Executive’s duties;



(ii)
the failure to elect or reelect Executive as Senior Vice President, Chief
Financial Officer of the Company (unless such failure is related in any way to
the Company’s decision to terminate Executive for cause);



(iii)
the failure of the Company to continue to provide Executive with office space,
related facilities and support personnel (including, but not limited to,
administrative and secretarial assistance) within the Company’s principal
executive offices commensurate with Executive’s responsibilities to, and
position within, the Company;



(iv)
a material reduction by the Company in the amount of Executive’s Annual Base
Salary or the discontinuation or material reduction by the Company of
Executive’s participation at the same level of eligibility as compared to other






--------------------------------------------------------------------------------





peer employees in any incentive compensation, additional compensation, benefits,
policies or perquisites subject to Executive understanding that such
reduction(s) shall be permissible if the change applies in a similar way to
other peer level employees;


(v)
the relocation of the Company’s principal executive offices or Executive’s place
of work to a location requiring a change of more than fifty (50) miles in
Executive’s daily commute; or



(vi)
any other action or inaction by the Company that constitutes a material breach
of this Agreement.



(f)
“Section 409A” means Section 409A of the Internal Revenue Code.



(g)
“Short-Term Incentive Compensation” means the incentive compensation payable
solely at the discretion of the Board, pursuant to the Company’s then existing
incentive compensation program or any other program as the Company may establish
from time to time in its sole discretion.



(h)
“Target Bonus” means the annual target bonus, which will be not less than 60% of
the Base Salary earned during such fiscal year.



6.Notice.


(a)Any discharge or termination of Executive’s employment pursuant to Section 1
shall be communicated in a written notice to the other party hereto setting
forth the effective date of such discharge or termination (which date shall not
be more than thirty (30) days after the date such notice is delivered) and, in
the case of a discharge for Cause or a termination for Good Reason the basis for
such discharge or termination.


(b)For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the Office of SVP,
Corporate Secretary and Chief Legal Officer at 130 East Randolph Street, Suite
1000, Chicago, Illinois 60601, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


7.No Duty to Mitigate. Executive is not required to seek other employment or
otherwise mitigate the amount of any payments to be made by the Company pursuant
to this Agreement.


8.Assignment.


(a)This Agreement is personal to Executive and shall not be assignable by
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.


(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors. The Company shall require any successor to all or
substantially all of the business and/or assets of the Company, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock,





--------------------------------------------------------------------------------





or otherwise, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
it if no such succession had taken place.


9.Arbitration. Any dispute or controversy arising under, related to or in
connection with this Agreement shall be settled exclusively by arbitration
before a single arbitrator in Chicago, Illinois, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator’s award shall be final and binding on all parties to this Agreement.
Judgment may be entered on an arbitrator’s award in any court having competent
jurisdiction.


10.Integration. This Agreement supersedes and replaces any prior oral or written
agreements or understandings in respect of the matters addressed hereby;
provided, however, that for the avoidance of doubt, any non-competition,
non-solicitation, confidentiality or other restrictive covenants in any other
current or future agreement shall remain in full force and effect.


11.Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.


12.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


13.Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


14.Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Illinois without reference to principles
of conflict of laws.


15.Attorney’s Fees. If any legal proceeding (whether in arbitration, at trial or
on appeal) is brought under or in connection with this Agreement, each party
shall pay its own expenses, including attorneys’ fees.


16.Term of Agreement. The term of this Agreement shall be one (1) year
commencing on the date hereof; provided, however, that this Agreement shall be
automatically renewed for successive one (1) year terms commencing on each
anniversary of the date of this Agreement unless the Company shall have given
notice of non-renewal to Executive at least one thirty (30) days prior to the
scheduled termination date; and further provided that notwithstanding the
foregoing, this Agreement shall not terminate (i) within three years after a
Change in Control or (ii) during any period of time when a transaction which
would result in a Change in Control is pending or under consideration by the
Board. The termination of this Agreement shall not adversely affect any rights
to which Executive has become entitled prior to such termination.


17.This Agreement may be executed in separate counterparts, each of which shall
be deemed to be an original and both of which taken together shall constitute
one and the same agreement.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.
HILL-ROM HOLDINGS, INC.
By: /s/ Kenneth Meyer         Title: Chief Human Resources Officer    






/s/ Barbara Bodem            
Executive: Barbara Bodem













--------------------------------------------------------------------------------







9


CAUTION: READ BEFORE SIGNING
Exhibit A
SAMPLE SEPARATION AND RELEASE AGREEMENT
THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is entered into by and
between ____________ (“Executive”) and Hill-Rom Holdings, Inc. (together with
its subsidiaries and affiliates, the “Company”). To wit, the Company and
Executive (collectively referred to as the “Parties”) agree as follows:
1.
Executive and the Company have entered into a change in control agreement, which
has been provided to Executive, effective as of ____________, 20__ (the “Change
in Control Agreement”).



2.
Executive’s employment by the Company has been terminated following a Change in
Control (as defined in the Change in Control Agreement). Executive shall
terminate employment effective __________, 20__ (Executive’s “Effective
Termination Date”). Except as specifically provided by this Agreement, the
Change in Control Agreement, or any other non-employment agreement that may
exist between the Company and Executive, Executive agrees that the Company shall
have no other obligations or liabilities to Executive following Executive’s
Effective Termination Date and that Executive’s receipt of the benefits as
outlined in the Change in Control Agreement shall constitute a complete
settlement, satisfaction and waiver of any and all claims Executive may have
against the Company.



3.
Executive acknowledges that Executive has been advised of the American Jobs
Creation Act of 2004, which added Section 409A to the Internal Revenue Code
(“Section 409A”), and significantly changed the taxation of nonqualified
deferred compensation plans and arrangements. Under proposed and final
regulations as of the date of this Agreement, Executive has been advised that if
Executive is a “key executive” covered by Section 409A or any similar law,
Executive’s severance pay may be treated by the Internal Revenue Service as
providing “nonqualified deferred compensation,” and therefore subject to Section
409A. In that event, several provisions in Section 409A may affect Executive’s
receipt of severance compensation. These include, but are not limited to, a
provision which requires that distributions to “specified employees” of public
companies on account of separation from service may not be made earlier than six
(6) months after the effective date of such separation. If applicable, failure
to comply with Section 409A can lead to immediate taxation of deferrals, with
interest calculated at a penalty rate and a 20% penalty. As a result of the
requirements imposed by the American Jobs Creation Act of 2004, Executive agrees
if Executive is a “specified employee” at the time of Executive’s termination of
employment and if severance payments are covered as “non-qualified deferred
compensation” or otherwise not exempt, the severance pay benefits shall not be
paid until a date at least six (6) months after Executive’s Effective
Termination Date from Company, as more fully explained in the Change in Control
Agreement.



4.
In consideration of the promises contained in this Agreement and contingent upon
Executive’s compliance with such promises, the Company agrees to provide
Executive the benefits outlined in the Change in Control Agreement (the
“Severance Benefits”).






--------------------------------------------------------------------------------







5.
The Company further agrees to provide Executive with limited out-placement
counseling with a company of its choice provided that Executive participates in
such counseling immediately following termination of employment. Notwithstanding
anything in this Section 5 to the contrary, the out-placement counseling shall
not be provided after the last day of the second calendar year following the
calendar year in which termination of employment occurs.



6.
In exchange for the foregoing Severance Benefits, the Executive, on behalf of
[himself/herself], Executive’s heirs, representatives, agents and assigns, any
anyone acting or claiming on [his/her] or their joint and several behalf, hereby
RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (a) Hill-Rom
Holdings, Inc., (b) its subsidiary or affiliated entities, (c) all of their
present or former directors, officers, employees, shareholders, trustees, and
agents, as well as, (d) all predecessors, successors and assigns thereof from
any and all actions, charges, claims, demands, damages or liabilities of any
kind or character whatsoever, known or unknown, which Executive now has or may
have had through the effective date of this Agreement.



7.
Without limiting the generality of the foregoing release, it shall include: (a)
all claims or potential claims arising under any federal, state or local
employment law or statute, including, but not limited to, Title VII of the Civil
Rights Act(s) of 1964 and 1991, the Americans with Disabilities Act (ADA), the
Age Discrimination in Employment Act (ADEA), the Older Workers Benefit
Protection Act (OWBPA), the Family and Medical Leave Act (FMLA), the Worker
Adjustment and Retraining Notification Act (WARN), the Fair Labor Standards Act
29 U.S.C. §§ 201 et seq., the Sarbanes-Oxley Act of 2002, specifically including
the Corporate and Criminal Fraud Accountability Act, 18 U.S.C. §1514,A et seq.,
or the Uniformed Services Employment and Reemployment Rights Act (USERRA), the
Illinois Human Rights Act, as amended, applicable state civil rights law(s), or
applicable state employment law(s); (b) any claims on account of, arising out of
or in any way connected with Executive’s employment with the Company or leaving
of that employment; (c) any claims alleged or which could have been alleged in
any charge or complaint against the Company; (d) any claims relating to the
conduct of any Executive, officer, director, agent or other representative of
the Company; (e) any claims of discrimination, harassment or retaliation on any
basis; (f) any claims arising from any legal restrictions on an employer’s right
to separate its Executives; (g) any claims for personal injury, compensatory or
punitive damages or other forms of relief; and (h) all other causes of action
sounding in contract, tort or other common law basis, including (i) the breach
of any alleged oral or written contract, (ii) negligent or intentional
misrepresentations, (iii) wrongful discharge, (iv) just cause dismissal,
(v) defamation, (vi) interference with contract or business relationship or
(vii) negligent or intentional infliction of emotional distress.



8.
Executive further agrees and covenants not to sue the Company or any entity or
individual subject to this Agreement with respect to any claims, demands,
liabilities or obligations released by this Agreement provided, however, that
nothing contained in this Agreement shall:



(a)
prevent Executive from filing an administrative charge with the Equal Employment
Opportunity Commission or any other federal state or local agency, or the United
States Securities and Exchange Commission (“SEC”) Whistleblower unit or
participating in investigations by those entities; or








--------------------------------------------------------------------------------





(b)
prevent employee from challenging, under OWBPA, the knowing and voluntary nature
of Executive’s release of any age claims in this Agreement in court or before
the Equal Employment Opportunity Commission. [INCLUDE THIS SUBSECTION 8(b) IF
EMPLOYEE IS AGE 40 OR OLDER]



9.
Notwithstanding Executive’s right to file an administrative charge with the
EEOC, the SEC’s Whistleblower unit, or any other federal, state, or local
agency, Executive agrees that with Executive’s release of claims in this
Agreement, Executive has waived any right Executive may have to recover monetary
or other personal relief in any proceeding based in whole or in part on claims
released by Executive in this Agreement. For example, Executive waives any right
to monetary damages or reinstatement if an administrative charge is brought
against the Company whether by Executive, the EEOC, or any other person or
entity, including but not limited to any federal, state, or local agency.
Further, with Executive’s release of claims in this Agreement, Executive
specifically assigns to the Company Executive’s right to any recovery arising
from any such proceeding.



10.
The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (a) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, the DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. Accordingly, the Parties have the right to
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The Parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.



11.
[INCLUDE THIS LANGUAGE IF THE EMPLOYEE IS AGE 40 OR OLDER] Insofar as this
Agreement pertains to the release of Executive’s claims, if any, under the ADEA
or other civil rights laws, the Parties acknowledge that it is their mutual and
specific intent that the above waiver fully complies with the requirements of
the OWBPA and any similar law governing release of claims. Accordingly,
Executive hereby acknowledges that:



(c)
Executive has carefully read and fully understands all of the provisions of this
Agreement and that Executive has entered into this Agreement knowingly and
voluntarily;



(d)
The Severance Benefits offered in exchange for Executive’s release of claims
exceed in kind and scope that to which Executive would have otherwise been
legally entitled absent the execution of this Agreement;



(e)
Prior to signing this Agreement, Executive had been advised, and is being
advised by this Agreement, to consult with an attorney of Executive’s choice
concerning its terms and conditions; and






--------------------------------------------------------------------------------







(f)
Executive has been offered at least twenty-one (21) days within which to review
and consider this Agreement.



12.
[ADD THIS LANGUAGE IF THE EMPLOYEE IS AGE 40 OR OLDER] The Parties agree that
this Agreement shall not become effective and enforceable until the date this
Agreement is signed by both Parties or seven (7) calendar days after its
execution by Executive, whichever is later. Executive may revoke this Agreement
for any reason by providing written notice of such intent to the Company within
seven (7) days after Executive has signed this Agreement, thereby forfeiting
Executive’s right to receive any Severance Benefits provided hereunder and
rendering this Agreement null and void in its entirety. This revocation must be
sent to the Executive’s HR representative with a copy sent to the Hill-Rom
Office of Chief Legal Officer and must be received by the end of the seventh day
after the Executive signs this Agreement to be effective.



13.
[ADD THIS LANGUAGE IF THE EMPLOYEE IS IN CALIFORNIA] Executive specifically
acknowledges that, as a condition of this Agreement, Executive expressly
releases all rights and claims that Executive knows about as well as those
Executive may not know about. Executive expressly waives all rights under
Section 1542 of the Civil Code of the State of California, which reads as
follows:



“A general release does not extend to claims which the creditor does not know or
suspect to exist in Executive’s favor at the time of executing the release which
if known, must have materially affected Executive’s settlement with the debtor.”
Notwithstanding the provision by Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company as set
forth above, Executive expressly acknowledges that this Agreement is intended to
include and does in its effect, without limitation, include all claims which
Executive does not know or suspect to exist in Executive’s favor at the time of
signing this Agreement and that this Agreement expressly contemplates the
extinguishment of all such claims.
14.
The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Executive’s rights or claims that may arise after
Executive signs this Agreement. It is further understood by the Parties that
nothing in this Agreement shall affect any rights Executive may have under any
deferred compensation program, equity award agreement, and/or retirement plan
provided by the Company as of the date of Executive’s termination, such items to
be governed exclusively by the terms of the applicable agreements or plan
documents.



15.
Similarly, notwithstanding any provision contained herein to the contrary, this
Agreement shall not constitute a waiver or release or otherwise affect
Executive’s rights with respect to any vested benefits, any rights Executive has
to benefits which cannot be waived by law, any coverage provided under any
Directors and Officers (“D&O”) policy, any rights Executive may have under any
indemnification agreement Executive has with the Company prior to the date
hereof, any rights Executive has as a shareholder, or any claim for breach of
this Agreement, including, but not limited to the benefits promised by the terms
of this Agreement.



16.
Except as provided in the Change in Control Agreement, Executive acknowledges
that Executive will not be eligible to receive or vest in any additional stock
options, stock awards






--------------------------------------------------------------------------------





or restricted stock units (“RSUs”) as of Executive’s Effective Termination Date.
Failure to exercise any vested options within the applicable period as set for
in the plan and/or grant will result in their forfeiture. Executive acknowledges
that any stock options, stock awards or RSUs held for less than the required
period shall be deemed forfeited as of the effective date of this Agreement. All
terms and conditions of such stock options, stock awards or RSUs shall not be
affected by this Agreement, shall remain in full force and effect, and shall
govern the Parties’ rights with respect to such equity based awards.


17.
[Option A] Executive acknowledges that Executive’s termination and the Severance
Benefits offered hereunder were based on an individual determination and were
not offered in conjunction with any group termination or group severance program
and waives any claim to the contrary.



[Option B] Executive represents and agrees that Executive has been provided
relevant cohort information based on the information available to the Company as
of the date this Agreement was tendered to Executive. This information is
attached hereto as Schedule A. The Parties acknowledge that simply providing
such information does not mean and should not be interpreted to mean that the
Company was obligated to comply with 29 C.F.R. § 1625.22(f).
18.
Executive hereby affirms and acknowledges Executive’s continued obligations to
comply with the post-termination covenants contained in the employment agreement
between the Parties, including but not limited to, the non-compete, trade secret
and confidentiality provisions. Executive acknowledges that a copy of such
employment agreement has otherwise been provided to Executive’s and, to the
extent not inconsistent with the terms of this Agreement or applicable law, the
terms thereof shall be incorporated herein by reference. Executive acknowledges
that the restrictions contained therein are valid and reasonable in every
respect and are necessary to protect the Company’s legitimate business
interests. Executive hereby affirmatively waives any claim or defense to the
contrary. Executive hereby acknowledges that the definition of Competitor, as
provided in Executive’s Employment Agreement shall include but not be limited to
those entities specifically identified in the updated Competitor List, attached
hereto as Exhibit [B].



19.
Executive hereby consents and authorizes the Company to deduct as an offset from
the Severance Benefits the value of any Company property not returned or
returned in a damaged condition as well as any monies paid by the Company on
Executive’s behalf (e.g., payment of any outstanding credit card) to the extent
permitted by Section 409A.



20.
Executives acknowledges and agrees that the provisions of Paragraph 13
(Restrictive Covenants) of that certain employment agreement by and between
Executive and the Company, dated as of [___________, 20___], are specifically
incorporated herein by reference and shall survive in accordance with their
terms.



21.
EXECUTIVE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF
THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT. Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Executive agrees that
Executive shall not communicate, display or otherwise reveal any of the contents
of this Agreement to anyone other than Executive’s spouse, legal counsel or
financial advisor provided, however, that they are first






--------------------------------------------------------------------------------





advised of the confidential nature of this Agreement and Executive obtains their
agreement to be bound by the same. The Company agrees that Executive may respond
to legitimate inquiries regarding the termination of Executive’s employment by
stating that the Parties have terminated their relationship on an amicable basis
and that the Parties have entered into a confidential release agreement that
prohibits Executive’s from further discussing the specifics of Executive’s
separation. Nothing contained herein shall be construed to prevent Executive
from discussing or otherwise advising subsequent employers of the existence of
any obligations as set forth in Executive’s Employment Agreement. Further,
nothing contained herein shall be construed to limit or otherwise restrict the
Company’s ability to disclose the terms and conditions of this Agreement as may
be required by business necessity.


22.
In the event that Executive breaches or threatens to breach any provision of
this Agreement, Executive agrees that the Company shall be entitled to seek any
and all equitable and legal relief provided by law, specifically including
immediate and permanent injunctive relief. Executive hereby waives any claim
that the Company has an adequate remedy at law. In addition, and to the extent
not prohibited by law, Executive agrees that the Company shall be entitled to
discontinue providing any additional Severance Benefits upon such breach or
threatened breach as well as an award of all costs and attorneys’ fees incurred
by the Company in any successful effort to enforce the terms of this Agreement.
Executive agrees that the foregoing relief shall not be construed to limit or
otherwise restrict the Company’s ability to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages.
Moreover, if Executive pursues any claims against the Company subject to the
foregoing General Release, or breaches the above confidentiality provision,
Executive agrees to immediately reimburse the Company for the value of all
benefits received under this Agreement to the fullest extent permitted by law.



23.
Similarly, in the event that the Company breaches or threatens to breach any
provision of this Agreement, Executive shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief. In the event Executive is required to
file suit to enforce the terms of this Agreement, the Company agrees that
Executive shall be entitled to an award of all costs and attorneys’ fees
incurred by Executive’s in any wholly successful effort (i.e. entry of a
judgment in Executive’s favor) to enforce the terms of this Agreement. In the
event Executive is wholly unsuccessful, the Company shall be entitled to an
award of its costs and attorneys’ fees.



24.
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Executive’s employment relationship with the Company on
an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Executive, both Parties having expressly denied any
such liability or wrongdoing.



25.
Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.



26.
Executive affirms that, as of the date of execution of this Agreement, Executive
has filed no lawsuit, charge, claim or complaint with any governmental agency or
in any court against the Company or the releasees described in Section 6.








--------------------------------------------------------------------------------





27.
Executive hereby represents and warrants that Executive has not previously
assigned or purported to assign or transfer to any person or entity any of the
claims or causes of action herein released.



28.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.



29.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Illinois without regard to any applicable state’s choice of law
provisions.



30.
Executive represents and acknowledges that in signing this Agreement Executive
does not rely, and has not relied, upon any representation or statement made by
the Company or by any of the Company’s Executives, officers, agents,
stockholders, directors or attorneys with regard to the subject matter, basis or
effect of this Agreement other than those specifically contained herein.



31.
This Agreement represents the entire agreement between the Parties concerning
the subject matter hereof, shall supersede any and all prior agreements which
may otherwise exist between them concerning the subject matter hereof
(specifically excluding, however, the post-termination obligations contained in
Executive’s Employment Agreement), and shall not be altered, amended, modified
or otherwise changed except by a writing executed by both Parties.



32.
This Agreement may be executed in separate counterparts, each of which shall be
deemed to be an original and both of which taken together shall constitute one
and the same agreement.



PLEASE READ CAREFULLY. THIS SEPARATION AND RELEASE AGREEMENT INCLUDES A COMPLETE
RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.
[EXECUTIVE]
 
Hill-Rom Holdings, Inc.
Signed:
 
 
By:
 
Printed:
 
 
Title:
 
Dated:
 
 
Dated:
 








--------------------------------------------------------------------------------









Exhibit B
ILLUSTRATIVE COMPETITOR LIST
The following is an illustrative, non‑exhaustive list of Competitors with whom
Executive may not, during Executive’s relevant non‑compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of Executive’s Employment Agreement.
•
Getinge Group

•
Arjo Huntleigh (Getinge Spin-Off)

•
Heine Optotechnik

•
Linet

•
Midmark

•
Mindray

•
Mizhuo/OSI

•
Omron Healthcare

•
Paramount Bed Company, Ltd.

•
Riester

•
Schiller

•
Skytron

•
Steris Corporation

•
Stryker Corporation

•
Vocera    



While the above list is intended to identify the Company’s primary competitors,
it should not be construed as all-encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of “Competitor.” The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee. An updated list will be
provided to Executive upon reasonable request. Executives are encouraged to
consult with the Company prior to accepting any position with any potential
competitor.





